Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBER TON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND. JUSTICE

                                            MarcHlC2015

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-13-00096-CV
         Trial Court Case Number:      D-l-GN-12-001099

Style:    The Allee Corporation d/b/a Rusty Wallis Honda
          v. Texas Department of Motor Vehicles, Motor Vehicle Division; Rockwall Imports,
          L.P. d/b/a Honda Cars of Rockwall; and American Honda Motor Co., Inc.


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         1 box of administrative record.




                                                      Very truly yours,




                                                      Jeffrey D. Kyle, Clerk

                                                        Filed in The District Court
                                                          of Travis County, Texas

                                                               MAR 1 2 2015
                                                        At
                                                                                            "tf~
                                                                                       M.
                                                        Velva L Price, District Clerk